Citation Nr: 0625668	
Decision Date: 08/18/06    Archive Date: 08/24/06

DOCKET NO.  02-08 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an effective date prior to July 23, 1991, 
for the award of service connection for post-traumatic stress 
disorder (PTSD).

2.  Entitlement to an effective date prior to May 16, 1995, 
for the award of a total disability evaluation for 
compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1944 to May 
1946, and from July 1947 to April 1948.

Pursuant to a December 2003 motion and the Board's granting 
thereof, this case has been advanced on the Board's docket 
under 38 U.S.C.A. § 7107 (West 2002).  Expedited 
consideration has followed.

The matter comes before the Board of Veterans' Appeals 
(Board) from an April 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York, that denied entitlement to an effective date in 
advance of July 23, 1991, for service-connected PTSD, and 
denied entitlement to  an effective date in advance of 
December 16, 1999, for a grant of a TDIU.  The Board remanded 
the case for additional development in January 2004 and July 
2005.

Initially, in March 1992, the RO granted service connection 
for PTSD with a 50 percent disability rating, effective July 
23, 1991.  In September 1995, the RO increased the veteran's 
disability evaluation to 70 percent, effective March 30, 
1995.  This rating has remained in effect to the present 
time.

In July 2005, the Board found that an informal claim for a 
TDIU had been reasonably raised on May 16, 1995, and that 
entitlement to a TDIU arose on that same date.  In light of 
the decision below, the issue of entitlement to an effective 
date prior to May 16, 1995, for a grant of a TDIU, is 
deferred pending adjudication by the RO of the veteran's 
disability rating for PTSD from March 16, 1972 to July 22, 
1991.

The record raises the issue of entitlement to an increased 
rating for PTSD.  In November 2005, a VA physician who 
reported having treated the veteran since early 2003 wrote an 
opinion letter fully supporting an increase in the claimant's 
disability rating, based on what he termed the appellant's 
severe enduring PTSD.  The issue of entitlement to an 
increased evaluation for PTSD, however, is not currently 
developed or certified for appellate review.  Accordingly, it 
is referred to the RO for appropriate consideration.  

For the reasons outlined below, this appeal is REMANDED, in 
part, to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  Consistent with the instructions below, VA 
will notify you of the further action that is required on 
your part.


FINDING OF FACT

The uncontradicted medical opinion evidence of record shows 
that the onset of the veteran's PTSD occurred during military 
service.


CONCLUSION OF LAW

The criteria for the assignment of an effective date of March 
16, 1972 have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 
5110 (West 2002 and Supp. 2005); 38 C.F.R. §§ 3.159, 3.302, 
3.400 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran and his representative contend, as to his 
service-connected PTSD, that the claimant is entitled to an 
effective date of March 16, 1972, the date of an outstanding, 
unadjudicated claim to reopen.  The Board agrees.

Initially, the Board notes that if a veteran files a claim 
for compensation with VA, and the claim is disallowed, he has 
the right to appeal that denial to the Board.  See 
38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.200, 
20.201, 20.202 (2005).  If the veteran does not perfect an 
appeal, however, the rating decision becomes final.  See 
38 C.F.R. §§ 20.302(a), 20.1103 (2005).  The effective date 
of a successful claim to reopen is the date of receipt of the 
claim to reopen, or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(q)(1)(ii). 

Except as otherwise provided, the effective date of an award 
of compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  The effective date for the grant of service 
connection is the day following separation from active 
service or the date entitlement arose if a claim is received 
within one year after separation from service.  Otherwise, 
the effective date is the date of receipt of claim, or date 
entitlement arose, whichever is later.  38 U.S.C.A.  § 
5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

The veteran separated from active duty in April 1948, with a 
March 1948 Medical Board discharge diagnosis of personality 
disorder.  

In an October 1948 rating decision, VA denied entitlement to 
service connection for a psychiatric disorder.  Following 
notice to the veteran of the denial and of his appellate 
rights in November 1948, he failed to initiate an appeal.  
That rating decision is therefore final.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. 3.104(a) (2005). 

On March 16, 1972, the veteran filed a claim to reopen for 
service connection for a psychiatric disorder, including 
"shell shock."  In April 1972, VA advised the veteran that 
his claim was a "duplicate" of one previously denied, and 
must therefore be "disregarded."  VA, however, failed to 
notify him of his appellate rights.  Finality thereby not 
having attached to the April 1972 denial, the underlying 
claim of March 16, 1972 remains pending to this date. 

In March 1992, the RO granted service connection for PTSD 
with a 50 percent disability rating, effective July 23, 1991.  
In February 1993, the veteran timely submitted a notice of 
disagreement with the effective date therein assigned.  The 
RO having failed to respond, the appeal initiated at that 
time is pending to this date.

There is no allegation of clear and unmistakable error in the 
October 1948 rating decision.

On remand, in July 2005, the Board directed the RO to afford 
the veteran a VA psychiatric examination for the sole purpose 
of ascertaining the date of onset of his service-connected 
PTSD.

In November 2005, a VA psychiatric examination of the veteran 
resulted in an opinion by the examiner that the date of onset 
of the claimant's PTSD symptoms no doubt coincided with the 
appellant's military service.  The examiner furthermore 
opined that the March 1948 inservice diagnosis of personality 
disorder as likely as not resulted from the veteran's PTSD.  
The examiner found the inservice finding to be a misdiagnosis 
due to a lack of medical sophistication as to PTSD in 1948, 
which, he suggested, was mistaken at the time as shell shock 
or battle fatigue.

The findings of the November 2005 VA examination, which were 
based on a review of all of the evidence of record, are 
uncontradicted by any medical opinion of record.  The Board 
therefore finds the medical evidence to show that the onset 
of the veteran's PTSD occurred during military service.  
Given the finality attached to the October 1948 rating 
decision, however, no legal basis exists for establishing an 
effective date on either the day following separation from 
active service in April 1948, or the date of receipt of 
claim.  Indeed, the veteran and his representative themselves 
do not dispute the finality of the October 1948 rating 
decision.  Hence, the veteran's PTSD warrants an effective 
date for service connection of March 16, 1972, the date of 
the pending, unadjudicated claim to reopen.

As this decision is fully favorable to the claimant in the 
absence of clear and unmistakable error in the October 1948 
rating decision, a point which is not argued, a discussion of 
the Veterans Claims Assistance Act of 2000 and the effect it 
had on the veteran's claims is not needed.  




ORDER

An effective date of March 16, 1972, for entitlement to 
service connection for PTSD, is granted.


REMAND

In the decision above the Board granted entitlement to 
service connection for PTSD effective from March 16, 1972.  
The Board's decision, however, does not address what rating 
PTSD warranted for the term from March 16, 1972 to July 23, 
1991, the date the RO previously assigned a 50 percent 
disability evaluation, as that rating must initially be 
assigned by the RO.  A remand is therefore necessary.

The Board notes that the earliest post-service treatment 
records of evidence in the veteran's claims file date from 
1991.  The absence of any evidence pertaining to findings, 
treatment, or complaints related to PTSD prior to 1991 will 
make it difficult, if not impossible, to assign a compensable 
rating for any time prior to July 23, 1991.  Accordingly, on 
remand, the veteran is invited to obtain and associate with 
the record all treatment records that might medically 
document the severity of his illness during the period from 
March 16, 1972 to July 22, 1991.  He may, of course, request 
that VA assist him in this regard in light of the provisions 
of 38 U.S.C.A. § 5103A (West 2002). 

The question of entitlement to an earlier effective date for 
a grant of a TDIU is inextricably intertwined with the rating 
that must first be assigned PTSD for the period from March 
16, 1972 to July 22, 1991.  Accordingly, Board adjudication 
of the TDIU effective date question is deferred.  The RO 
shall return the veteran's appeal to the Board for 
adjudication of the TDIU earlier effective date, after the RO 
has adjudicated the issue of a disability rating warranted 
for PTSD from March 16, 1972 to July 22, 1991.

Finally, the veteran is hereby notified that the Board will 
not take appellate jurisdiction of what disability rating is 
assigned for the veteran's service-connected PTSD from March 
16, 1972 to July 22, 1991, unless he perfects an appeal to 
the Board of the RO's own adjudication of this matter.  
38 U.S.C.A. § 7105 (West 2002).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should inform the veteran and 
his representative that the current 
record is devoid of diagnoses, findings, 
treatment, or complaints related to PTSD 
for the period from March 16, 1972 to 
July 22, 1991.  The RO should both invite 
the veteran and his representative to 
identify the location of all records that 
might contain medical evidence of the 
claimant's PTSD during this time period, 
and to provide VA with the necessary 
authorizations to attempt to associate 
this information with the record.  If 
such records are not available, or if the 
search for records yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran notified in writing.  If any 
identified records are Federal records, a 
written unavailability memorandum must be 
prepared and added to the claims file for 
any records that are not available.

2.  Once the foregoing has been completed 
(to the extent possible), the RO must 
prepare a new rating decision and 
adjudicate the evaluation warranted for 
PTSD for the period from March 16, 1972 
to July 22, 1991.  The RO is advised that 
it is to make determinations based on the 
law and regulations in effect at the time 
of its decision, to include any old 
regulations which governed the rating of 
PTSD during that term, any further 
changes in VA's statutory duty to assist 
the veteran, and any other applicable 
legal precedent.

3.  The RO should remind the veteran that 
the issue of what rating is warranted for 
PTSD for the period from March 16, 1972 
to July 22, 1991 will not be returned to 
the Board for further review in the 
absence of a perfected appeal.

4.  If, while in REMAND status, 
additional evidence or information 
received, or not received, triggers a 
need for further development, assistance 
or notice, such as providing the veteran 
with updated notice of what evidence has 
been received and not received by VA, as 
well as who has the duty to request 
evidence, then such development should be 
undertaken by the RO.  38 U.S.C.A. 
§§ 5100, 5103; 38 C.F.R. § 3.159(b).

Thereafter, upon the RO's adjudication of the rating 
warranted for PTSD from March 16, 1972 to July 22, 1991, the 
case should be returned to the Board, if in otherwise order, 
to permit adjudication of the TDIU earlier effective date 
claim.  The Board intimates no opinion as to the ultimate 
outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals 


for Veterans Claims (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


